

115 HR 6390 IH: Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018
U.S. House of Representatives
2018-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6390IN THE HOUSE OF REPRESENTATIVESJuly 16, 2018Mrs. Comstock (for herself, Mr. Fitzpatrick, Mr. Costa, Mr. Hastings, Mr. Jeffries, Mr. Lipinski, Ms. Clarke of New York, and Mr. Peters) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Administrator of the Small Business Administration to study and identify best
			 practices for closing the gender, race, and income gap in patenting rates
			 for certain small business concerns, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Study of Underrepresented Classes Chasing Engineering and Science Success Act of 2018 or the SUCCESS Act. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
 (1)Patents and other forms of intellectual property are important engines of innovation, invention, and economic growth.
 (2)Many innovative small businesses, which create over 20 percent of the total number of new jobs created in the United States each year, depend on patent protections to commercialize new technologies.
 (3)Universities and their industry partners also rely on patent protections to transfer innovative new technologies from the laboratory or classroom to commercial use.
 (4)Recent studies have shown that there is a significant gap in the number of patents applied for and obtained by women, socially disadvantaged individuals, and economically disadvantaged individuals and the number of patents applied for and obtained by individuals from other groups.
 (b)Sense of CongressIt is the sense of Congress that the United States has the responsibility to work with the private sector to close the gap in the number of patents applied for and obtained by women, socially disadvantaged individuals, and economically disadvantaged individuals to harness the maximum innovative potential and continue to promote United States leadership in the global economy.
			3.Report
 (a)StudyThe Administrator of the Small Business Administration, in consultation with the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office and any other head of an appropriate Federal agency, shall conduct a study that—
 (1)identifies the benefits of increasing the number of patents applied for and obtained by— (A)small business concerns owned and controlled by women; and
 (B)small business concerns owned and controlled by socially and economically disadvantaged individuals; and
 (2)provides legislative recommendations for how to— (A)promote the participation of women, socially disadvantaged individuals, and economically disadvantaged individuals in entrepreneurship activities; and
 (B)increase the number of women, socially disadvantaged individuals, and economically disadvantaged individuals who apply for and obtain patents.
 (b)ReportNot later than 6 months after the date of the enactment of this Act, the Administrator of the Small Business Administration shall submit to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate a report on the results of the study conducted under subsection (a).
 (c)DefinitionsIn this Act: (1)Economically disadvantaged individualThe term economically disadvantaged individual has the meaning given the term under section 8(a)(6)(A) of the Small Business Act (15 U.S.C. 637(a)(6)(A)).
 (2)Small business concern owned and controlled by socially and economically disadvantaged individualsThe term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term under section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
 (3)Small business concern owned and controlled by womenThe term small business concern owned and controlled by women has the meaning given the term under section 3(n) of the Small Business Act (15 U.S.C. 632(n)). (4)Socially disadvantaged individualThe term socially disadvantaged individual has the meaning given the term under section 8(a)(5) of the Small Business Act (15 U.S.C. 637(a)(5)).
				